DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12/11/2020.  Claims 2, 16 cancelled.
Continued Prosecution Application
A request for continued examination under 37 CFR 1,114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114, Applicant's submission filed on March 31, 2021 has been entered.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on March 31, 2021 was filed after the mailing date of the Notice of Allowance on 1-06-2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
5.	Claims 1, 3-15, 17-20 allow.
6.	See the Office Action mailed on 1-06-2021 regarding the reasons for allowance.
Further, Examiner notes that the newly-submitted reference 2014/0268016 (Chow) does not teach the claimed limitation “an active noise reduction (ANR) engine comprising one or more processing device, the ANR engine configured to generate a driver signal for the at least one acoustic transducer, the driver signal having phases that reduce effects of audio capture from at least the second direction, and wherein the ANR engine is configured 
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be dearly labeled "Comments on Statement of Reasons for Allowance,"







Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653